Gibson, P. J.
Appeals from judgments entered upon verdicts in negligence actions brought to recover for personal injuries and for wrongful death. Appellants’ liability was clearly proven by ample evidence. We find no reason to disturb the verdicts in the La Falce action. The verdict of $55,000 in the Le Boeuf death action was excessive, however. Decedent, aged 17, was a junior in high school. He was described as a leader and as a hard worker, levelheaded and thrifty. He was an athlete and an Eagle scout. He had been employed at various jobs since he was *93812, and from the age of 15 had worked Summers at a fruit stand, at mowing lawns and at digging and selling bait; and during other vacations, on holidays and on week ends, at a ski center and as a restaurant or hotel bus boy, at which his earnings, without tips, amounted to $40 to $45 per week. On some occasions he gave to his mother his earnings, amounting, with his tips, to as much as $50 or $60 at a time; and in the Winter time, when his father did not work, he helped out with the household expenses, He bought his own clothing and put money away in a savings account against other needs and expenditures. His father’s and mother’s ages were 44 and 40, respectively, and their life expectancies 25.27 and 28.18 years, respectively. Decedent’s funeral expenses and medical and hospital expenses were approximately $2,000, It is not possible, in our view, to establish, upon this record, pecuniary loss exceeding $35,000 additional to the proven special damage. Judgment in the La Falce action affirmed, with costs to respondents. Judgment in the Le Boeuf action reversed, on the law and the facts, and a new trial ordered, with costs to abide the event, unless, within 20 days after service of a copy of the order to be entered hereon, respondent shall stipulate to reduce the verdict to $37,000 and interest, in which event judgment, as reduced, affirmed, without costs. Herlihy, Taylor, Aulisi and Hamm, JJ., concur.